Morton, J.
The evidence was uncontradicted that the platform was in the same condition when the accident to the plaintiff occurred in which it was when her father, of whose family she was a member, hired the tenement. The duty of the defendant was, to use due care to beep the platform and common passageways in a condition as good as they were at the time of hiring, and .to inform the tenant of any hidden defect which could not be discovered by reasonable diligence on his part, and of which the defendant ought for his. proper protection to be informed. Woods v. Naumkeag Steam Cotton Co. 134 Mass. 357. Bowe v. Hunking, 135 Mass. 380. Quinn v. Perham, 151 Mass. 162. Martin v. Richards, 155 Mass. 381. Booth v. Merriam, 155 Mass. 521. Bertie v. Flagg, 161 Mass. 504. There is nothing to show that the injury to the plaintiff was due to any neglect of this duty on the part of the defendant. The plaintiff’s father hired the tenement as it was, and with such conveniences as went with it. The condition of the platform could have been discovered by him by reasonable examination. His wife testified that she had been on it many times, and that it was rotten; and it does not appear that there was any such change in its condition as to impose on the defendant a duty to repair it.
As this view is decisive against the plaintiff’s right to recover, it is unnecessary to consider the other questions which the case presents.

Exceptions overruled.